Exhibit 10.1

 

[logo.jpg] 

 

January 31, 2019

 

Terry Lynn

165 Georgia Lane

Portola Valley, California 94028

 

Re: SITO Mobile Offer Letter

 

Dear Terry:

 

On behalf of SITO Mobile, Ltd. (the “Company”), I am pleased to offer you full
time employment with the Company in the role and on the terms described below.

 

Position: You will start in a full-time the position as Chief Financial Officer.
In this position you will be located at our office in San Francisco, CA. You
will be reporting to Tom Pallack, CEO. Your start date will be February 19,
2019.

 

Salary: The starting salary for this position is $275,000 annually, paid
semi-monthly on the 5th and 20th of each month subject to normal payroll taxes
and other applicable withholdings and deductions. Your position with the Company
will be classified as exempt from the overtime and other requirements of federal
and state law.

 

Equity: In your position, subject to the approval of the Company’s Board of
Directors, you will be granted a stock option grant of 250,000 shares (the
“Option Grant”) with a strike price as determined by the Board at the time of
approval. The vesting of the Option Grant will occur over a 4 year period at the
rate of 1/4th of the total grant on the date one year after your start date and
an additional 1/48th of the total grant each month thereafter, subject to your
continued employment with Company. The option grant shall be governed by the
terms and conditions of the Company’s Stock Plan that will be provided to you
when the option is granted.

 

Bonus: In this position you will also have the ability to earn a year 1 bonus as
measured on the first anniversary of your start date as set forth below
contingent on successful achievement of the following goals:

 

$150,000 bonus if revenue over the period exceeds $50 million

$150,000 additional bonus if revenue over the period exceeds $60 million

$150,000 additional bonus if revenue over the period exceeds $70 million

 

You must be employed with the Company at the time the bonus is paid to be
eligible.

 

Benefits: Effective the first of the month following the month of your start
date, as a full-time employee, you may participate in our group health insurance
plan, including coverage for medical, vision, dental, longterm disability and
term life insurance. Enrollment forms will be provided to you by the Company’s
benefits coordinator. To remain eligible, you must work a minimum of 20 hours
per week. The Company reserves the right to change or discontinue any employee
benefit, policy or practice at any time.

 

 

 

 

Paid Time Off: You will be entitled to 15 days per year of paid time off, which
consists of 10 vacation days and 5 personal days (plus Company observed
holidays) according to the Company’s standard policies, subject to any and all
accrual caps imposed by such policies (as they may be revised from time to
time). Vacation time is calculated according to your anniversary date and is
accrued at a rate of 0.0384 days per day, starting from your first day of work.
Vacation time may be taken as it accrues with management approval. Whenever
possible, requests should be submitted at least 30 days in advance to your
manager. Requests will be reviewed and granted whenever possible, workload
permitting. Personal time, which covers absences due to illnesses and personal
matters, is calculated according to your anniversary date and is accrued at a
rate of 0.0192 days per day, starting from your first day of work.

 

401(k) Plan: You are immediately eligible to enroll in the Company’s 401(k) plan
and request to rollover your other 401(k) plan holdings into the Company’s plan.

 

Employment Relationship: Your employment with the Company is for no specific
period of time and will be “at will,” meaning that either you or the Company may
terminate your employment at any time and for any reason, with or without cause.
Any contrary representations which may have been made to you are superseded by
this offer and nothing in this agreement shall be interpreted to contradict such
at will employment. This is the full and complete agreement between you and the
Company on this term. Although your job duties, title, compensation and
benefits, as well as the Company’s personnel policies and procedures, may change
from time to time, the “at will” nature of your employment may only be changed
in an express written agreement signed by you and the Company’s Chief Executive
Officer.

 

Confidential Information and Invention Assignment Agreement: Like all Company
employees, you will be required, as a condition of your acceptance of this offer
and commencement of employment with the Company, to sign and deliver to the
Company the Company’s enclosed standard Confidential Information and Invention
Assignment Agreement.

 

You understand and agree that by accepting this offer of employment, you
represent to the Company that your acceptance will not breach any other
agreement to which you are a party and which you have not disclosed in writing
to the Company before signing this letter agreement, and that you have not, and
will not during the term of your employment with the Company, cause a conflict
with any of the provisions of this letter or the Company’s policies. You are not
to bring with you to the Company, or use or disclose to any person associated
with the Company, any confidential or proprietary information belonging to any
former employer or other person or entity with respect to which you owe an
obligation of confidentiality under any agreement or otherwise. The Company does
not need and will not use such information and we will assist you in any way
possible to preserve and protect the confidentiality of proprietary information
belonging to third parties. Also, we expect you to abide by any obligations to
refrain from soliciting any person employed by or otherwise associated with any
former employer and suggest that you refrain from having any contact with such
persons until such time as any non- solicitation obligation expires.

 

On your first day of employment, you will be provided with additional
information about the objectives and policies, benefit programs and general
employment conditions. As required by law, your employment with the Company is
also contingent upon your providing legal proof of your identity and
authorization to work in the United States.

 

If you wish to accept this offer, please sign and date both of this letter and
the enclosed Confidential Information and Invention Assignment Agreement and
return them to me. This offer, if not accepted, will expire at the close of
business on February 2, 2019.

  

SITO Mobile, Ltd. Newport Corporate Center 100 Town Square Place, Suite 204,
Jersey City,
NJ 07310 Tel: 201-275-0551 www.sitomobile.com

 

2 

 

 

We are pleased to have you join the SITO Mobile team as a member of what we feel
is an organization that offers each employee an opportunity for personal and
professional development. If you have any questions, please do not hesitate to
contact me at 650.867.2086. We look forward to working with you in the future
and hope you will find your employment at the Company a rewarding experience.

 

Very truly yours,   ACCEPTED AND AGREED:           SITO MOBILE, LTD.   Employee:
Terry Lynn           By: /s/ Tom Pallack   Signature  /s/ Terry Lynn Name: Tom
Pallack       Title: Chief Executive Officer      

 

SITO Mobile, Ltd. Newport Corporate Center 100 Town Square Place, Suite 204,
Jersey City,
NJ 07310 Tel: 201-275-0551 www.sitomobile.com

 

3 

 

 

Attachment A

 

SITO MOBILE, LTD. CONFIDENTIAL INFORMATION AND
INVENTION ASSIGNMENT AGREEMENT

 

As a condition of my becoming employed (or my employment being continued) by
SITO Mobile, Ltd. (including any of its subsidiaries) (together, the “Company”),
and in consideration of my employment relationship with the Company (the
“Relationship”) and my receipt of the compensation now and hereafter paid to me
by the Company, I agree to the following:

 

1. Confidential Information.

 

(a) Company Information. I agree at all times during the Relationship and
thereafter, to hold in strictest confidence, and not to use, except for the
benefit of the Company to the extent necessary to perform my obligations to the
Company under the Relationship, or to disclose to any person, firm, corporation
or other entity without written authorization of the Board of Directors of the
Company, any Confidential Information of the Company which I obtain or create. I
further agree not to make copies of such Confidential Information except as
authorized by the Company. I understand that “Confidential Information” means
any Company proprietary information, technical data, trade secrets or know-how,
including, but not limited to, research, product plans, products, services,
suppliers, and customer information (including, but not limited to, any
information about customers of the Company on whom I called or with whom 1
became acquainted during the Relationship that would not otherwise be publicly
available), prices and costs, markets, software, developments, inventions,
laboratory notebooks, processes, formulas, technology, designs, drawings,
engineering, hardware configuration information, marketing, licenses, finances,
budgets or other business information disclosed to me by the Company either
directly or indirectly in writing, orally or by drawings or observation of parts
or equipment or created by me during the Relationship, whether or not during
working hours. I understand that Confidential Information includes, but is not
limited to, information pertaining to any aspect of the Company’s business which
is either information not known by actual or potential competitors of the
Company or other third parties not under confidentiality obligations to the
Company, or is otherwise proprietary information of the Company or its customers
or suppliers, whether of a technical nature or otherwise. I further understand
that Confidential Information does not include any of the foregoing items (i) of
which I had knowledge prior to my employment with the Company, or (ii) which has
become publicly and widely known and made generally available through no
wrongful act of mine.

 

(b) Prior Obligations. I represent that my performance of all terms of this
Agreement as an employee of the Company has not breached and will not breach any
agreement to keep in confidence proprietary information, knowledge or data
acquired by me prior or after the commencement of the Relationship, and I will
not disclose to the Company or use any inventions, confidential or non-public
proprietary information or material belonging to any current or former client or
employer or any other party. I will not induce the Company to use any
inventions, confidential or non-public proprietary information, or material
belonging to any current or former client or employer or any other party. I
acknowledge and agree that I have listed on Exhibit A hereto all agreements
(e.g., non-competition agreements, non-solicitation of customers agreements,
non-solicitation of employees agreements, confidentiality agreements, inventions
agreements, etc.) with a current or former employer, or any other person or
entity, that may restrict my ability to accept employment with the Company or my
ability as an employee to recruit or engage customers or service providers on
behalf of the Company, or otherwise relate to or restrict my ability to perform
my duties as an employee of the Company or any obligation I may have to the
Company.

 

SITO Mobile, Ltd. Newport Corporate Center 100 Town Square Place, Suite 204,
Jersey City,
NJ 07310 Tel: 201-275-0551 www.sitomobile.com

 

4 

 

 

(c) Third Party Information. I recognize that the Company has received and in
the future will receive confidential or proprietary information from third
parties subject to a duty on the Company’s part to maintain the confidentiality
of such information and to use it only for certain limited purposes. I agree to
hold all such confidential or proprietary information in the strictest
confidence and not to disclose it to any person, firm or corporation or to use
it except as necessary in carrying out my work for the Company consistent with
the Company’s agreement with such third party.

 

2.       Inventions.

 

(a) Inventions Retained and Licensed. I have attached hereto, in Exhibit A, a
list describing with particularity all inventions, original works of authorship,
developments, improvements, and trade secrets which were made by me before the
commencement of the Relationship (collectively referred to as “Prior
Inventions”), which belong solely to me or belong to me jointly with another,
which relate in any way to any of the Company’s proposed businesses, products or
research and development, and which are not assigned to the Company hereunder;
or, if no such list is attached, I represent that there are no such Prior
Inventions. If, in the course of the Relationship, I incorporate into a Company
product, process or machine a Prior Invention owned by me or in which I have an
interest, the Company is hereby granted and shall have a non-exclusive,
royalty-free, irrevocable, perpetual, worldwide license (with the right to
sublicense) to make, have made, copy, modify, make derivative works of, use,
sell and otherwise distribute such Prior Invention as part of or in connection
with such product, process or machine.

 

(b) Assignment of Inventions. I agree that I will promptly make full written
disclosure to the Company, will hold in trust for the sole right and benefit of
the Company, and hereby assign to the Company, or its designee, all my right,
title and interest throughout the world in and to any and all inventions,
original works of authorship, developments, concepts, know-how, improvements or
trade secrets, whether or not patentable or registrable under copyright or
similar laws, which I may solely or jointly conceive or develop or reduce to
practice, or cause to be conceived or developed or reduced to practice, during
the Relationship, which relate to the messaging/notification business
(collectively referred to as “Inventions”), except as provided in Section 2(e)
below. I further acknowledge that all Inventions which are made by me (solely or
jointly with others) within the scope of and during the Relationship are “works
made for hire” (to the greatest extent permitted by applicable law) and are
compensated by my salary, unless regulated otherwise by the mandatory law of the
state of New Jersey.

 

(c) Maintenance of Records. I agree to keep and maintain adequate and current
written records of all Inventions made by me (solely or jointly with others)
during the Relationship. The records may be in the form of notes, sketches,
drawings, flow charts, electronic data or recordings, laboratory notebooks, and
any other format. The records will be available to and remain the sole property
of the Company at all times. I agree not to remove such records from the
Company’s place of business except as expressly permitted by Company policy
which may, from time to time, be revised at the sole election of the Company for
the purpose of furthering the Company’s business. I agree to return all such
records (including any copies thereof) to the Company at the time of termination
of the Relationship as provided for in Section 3.

 

SITO Mobile, Ltd. Newport Corporate Center 100 Town Square Place, Suite 204,
Jersey City,
NJ 07310 Tel: 201-275-0551 www.sitomobile.com

 

5 

 

 

(d) Patent and Copyright Rights. I agree to assist the Company, or its designee,
at its expense, in every proper way to secure the Company’s, or its designee’s,
rights in the Inventions and any copyrights, patents, trademarks, mask work
rights, moral rights, or other intellectual property rights relating thereto in
any and all countries, including the disclosure to the Company or its designee
of all pertinent information and data with respect thereto, the execution of all
applications, specifications, oaths, assignments, recordations, and all other
instruments which the Company or its designee shall deem necessary in order to
apply for, obtain, maintain and transfer such rights, or if not transferable,
waive such rights, and in order to assign and convey to the Company or its
designee, and any successors, assigns and nominees the sole and exclusive
rights, title and interest in and to such Inventions, and any copyrights,
patents, mask work rights or other intellectual property rights relating
thereto. I further agree that my obligation to execute or cause to be executed,
when it is in my power to do so, any such instrument or papers shall continue
after the termination of this Agreement until the expiration of the last such
intellectual property right to expire in any country of the world. If the
Company or its designee is unable because of my mental or physical incapacity or
unavailability or for any other reason to secure my signature to apply for or to
pursue any application for any United States or foreign patents, copyright, mask
works or other registrations covering Inventions or original works of authorship
assigned to the Company or its designee as above, then I hereby irrevocably
designate and appoint the Company and its duly authorized officers and agents as
my agent and attorney in fact, to act for and in my behalf and stead to execute
and file any such applications and to do all other lawfully permitted acts to
further the application for, prosecution, issuance, maintenance or transfer of
letters patent, copyright or other registrations thereon with the same legal
force and effect as if originally executed by me. I hereby waive and irrevocably
quitclaim to the Company or its designee any and all claims, of any nature
whatsoever, which I now or hereafter have for infringement of any and all
proprietary rights assigned to the Company or such designee.

 

(e) Exception to Assignments. I understand that the provisions of this Agreement
requiring assignment of Inventions to the Company do not apply to any concepts
or ideas developed prior to my employment by the Company, or to any Invention
which qualifies fully under the provisions of any applicable New Jersey limiting
an employer’s right to require that Inventions created in certain circumstances
be assigned to the employer. I will advise the Company promptly in writing of
any inventions that I believe meet such provisions and are not otherwise
disclosed on Exhibit A.

 

3.       Company Property; Returning Company Documents. I acknowledge and agree
that I have no expectation of privacy with respect to the Company’s
telecommunications, networking or information processing systems (including,
without limitation, stored company files, e-mail messages and voice messages)
and that my activity and any files or messages on or using any of those systems
may be monitored at any time without notice. I further agree that any property
situated on the Company’s premises and owned by the Company, including disks and
other storage media, filing cabinets or other work areas, is subject to
inspection by Company personnel at any time with or without notice. I agree
that, at the time of termination of the Relationship, I will deliver to the
Company (and will not keep in my possession, recreate or deliver to anyone else)
any and all devices, records, data, notes, reports, proposals, lists,
correspondence, specifications, drawings, blueprints, sketches, laboratory
notebooks, materials, flow charts, equipment, other documents or property, or
reproductions of any of the aforementioned items developed by me pursuant to the
Relationship or otherwise belonging to the Company, its successors or assigns.
In the event of the termination of the Relationship, I agree to sign and deliver
the “Termination Certification” attached hereto as Exhibit B; however, my
failure to sign and deliver the Termination Certification shall in no way
diminish my continuing obligations under this Agreement.

 

SITO Mobile, Ltd. Newport Corporate Center 100 Town Square Place, Suite 204,
Jersey City,
NJ 07310 Tel: 201-275-0551 www.sitomobile.com

 

6 

 

 

4. Notification to Other Parties.

 

(a) Employees. In the event that I leave the employ of the Company, I hereby
consent to notification by the Company to my new employer about my rights and
obligations under this Agreement.

 

(b) Consultants. I hereby grant consent to notification by the Company to any
other parties besides the Company with whom I maintain a consulting
relationship, including parties with whom such relationship commences after the
effective date of this Agreement, about my rights and obligations under this
Agreement.

 

5. Solicitation of Employees, Consultants and Other Parties. I agree that,
during the Relationship and for a period of 12 months immediately following the
termination of the Relationship for any reason, whether with or without cause, I
shall not either directly or indirectly: (i) solicit, induce, recruit or
encourage any of the Company's current (as of the time of any such solicitation,
inducement, recruitment, or encouragement) employees or consultants to terminate
their relationship with the Company, or (ii) attempt to solicit, induce,
recruit, encourage or take away current (as of the time of any such
solicitation, inducement, recruitment, encouragement or taking away) employees
or consultants of the Company, either for myself or for any other person or
entity, except that it shall not be a violation of this provision to place an
advertisement in any newspaper or trade publication, or to make any other
non-individually targeted solicitations, Further, during the Relationship and at
any time following termination of the Relationship for any reason, with or
without cause, I shall not use any Confidential Information of the Company to
attempt to negatively influence any of the Company's clients or customers from
purchasing Company products or services or to solicit or influence or attempt to
influence any client, customer or other person either directly or indirectly, to
direct his or its purchase of products and/or services to any person, firm,
corporation, institution or other entity in competition with the business of the
Company.

 

6. Representations and Covenants.

 

(a) Facilitation of Agreement. I agree to execute promptly any proper oath or
verify any proper document required to carry out the terms of this Agreement
upon the Company's written request to do so.

 

(b) Conflicts. I represent that my performance of all the terms of this
Agreement does not and will not breach any agreement I have entered into, or
will enter into with any third party, including without limitation any agreement
to keep in confidence proprietary information acquired by me in confidence or in
trust prior to commencement of my Relationship with the Company. I represent
that I do not presently perform or intend to perform, during the term of the my
employment, consulting or other services for, and I am not presently employed by
and have no intention of being employed by, companies who businesses or proposed
businesses in any way involve products or services which would be competitive
with the Company’s products or services, or those products or services proposed
or in development by the Company during the term of my employment. If, however,
my employment with the Company is terminated for any reason, I agree that, I
will not consult, become employed by, or otherwise provide services to, and
provide information to the companies listed on Exhibit B for a period of two
years from my last day of employment with the Company.

 

(c) Voluntary Execution. I certify and acknowledge that I have carefully read
all of the provisions of this Agreement and that I understand and will fully and
faithfully comply with such provisions.

 

SITO Mobile, Ltd. Newport Corporate Center 100 Town Square Place, Suite 204,
Jersey City,

NJ 07310 Tel: 201-275-0551 www.sitomobile.com



7 

 

 

7. General Provisions.

 

(a) Governing Law. The validity, interpretation, construction and performance of
this Agreement shall he governed by the laws of the State of New Jersey, without
giving effect to the principles of conflict of laws.

 

(b) Entire Agreement. This Agreement sets forth the entire agreement and
understanding between the Company and me relating to the subject matter herein
and merges all prior discussions between us. No modification or amendment to
this Agreement, nor any waiver of any rights under this Agreement, will be
effective unless in writing signed by both parties. Any subsequent change or
changes in my duties, obligations, rights or compensation will not affect the
validity or scope of this Agreement.

 

(c) Severability. If one or more of the provisions in this Agreement are deemed
void by law, then the remaining provisions will continue in full force and
effect.

 

(d) Successors and Assigns. This Agreement will be binding upon my heirs,
executors, administrators and other legal representatives, and my successors and
assigns, and will be for the benefit of the Company, its successors, and its
assigns.

 

(e) Survival. The provisions of this Agreement shall survive the termination of
the Relationship. 

 

(f) Remedies. I acknowledge and agree that violation of this Agreement by me may
cause the Company irreparable harm, and therefore agree that the Company will be
entitled to seek extraordinary relief in court, including but not limited to
temporary restraining orders, preliminary injunctions and permanent injunctions
and in addition to and without prejudice to any other rights or remedies that
the Company may have for a breach of this Agreement.

 

(g) ADVICE OF COUNSEL. I ACKNOWLEDGE THAT, IN EXECUTING THIS AGREEMENT, I HAVE
HAD THE OPPORTUNITY TO SEEK THE ADVICE OF INDEPENDENT LEGAL COUNSEL, AND I HAVE
READ AND UNDERSTOOD ALL OF THE TERMS AND PROVISIONS OF THIS AGREEMENT. THIS
AGREEMENT SHALL NOT BE CONSTRUED AGAINST ANY PARTY BY REASON OF THE DRAFTING OR.
PREPARATION HEREOF.

 

[Signature Page Follows]

 

SITO Mobile, Ltd. Newport Corporate Center 100 Town Square Place, Suite 204,
Jersey City,

NJ 07310 Tel: 201-275-0551 www.sitomobile.com



8 

 

 

The parties have executed this Confidential Information and Invention Assignment
Agreement on the respective dates set forth below:

 



SITO MOBILE, LTD.   Terry Lynn:       an Individual         By: /s/ Tom Pallack
  /s/ Terry Lynn       Signature Name: Tom Pallack   Date: 2/1/2019        
Title: CEO             Date: 2/1/2019    

 

Address:   Contact: 100 Town Square Place, Suite 204   165 Georgia Lane Jersey
City, NJ 07310   Portola Valley, CA. 94028

 

SITO Mobile, Ltd. Newport Corporate Center 100 Town Square Place, Suite 204,
Jersey City,

NJ 07310 Tel: 201-275-0551 www.sitomobile.com

 



9 

 

 

EXHIBIT A

 

LIST OF RESTRICTIVE AGREEMENTS UNDER SECTION 1(b); LIST OF

PRIOR INVENTIONS AND ORIGINAL WORKS OF AUTHORSHIP

EXCLUDED UNDER SECTION 5

 



 Title of Agreement    Date    Nature of Restriction                      Title
of Invention, etc.    Date    Identifying Number or Brief Description



X   No restrictive agreements, and no inventions or improvements

__ Additional Sheets Attached

 

Signature of Employee: /s/ Terry Lynn

 

Print Name of Employee: Terry Lynn

 

Date: 2/1/2019

 

SITO Mobile, Ltd. Newport Corporate Center 100 Town Square Place, Suite 204,
Jersey City,
NJ 07310 Tel: 201-275-0551 www.sitomobile.com

 



10 

 

 

 

EXHIBIT B

 

LIST OF COMPANIES

 

IN REFERENCE TO UNDER SECTION 6 (b)

 

Opera Place IQ

Verve

Xad/Groundtruth

ThinkNear

9th Decimal

 

__X______No conflicts

 

_______Addition Sheets Attached

 



Signature of Employee: /s/ Terry Lynn   Print Name of Employee: Terry Lynn  

 

Date: 2/1/2019  

 

SITO Mobile, Ltd. Newport Corporate Center 100 Town Square Place, Suite 204,
Jersey City,
NJ 07310 Tel: 201-275-0551 www.sitomobile.com

 



11 

 

 